[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiffs' application for a prejudgment remedy against Joseph Raffone and Vita L. Raffone is denied. CT Page 8411
There is no evidence that Vita Raffone is liable to the plaintiffs in her individual capacity.
There is evidence that Joseph Raffone may have failed to cause required information to be included in the Uniform Franchise Offering Circular.
The Court recognizes that "Where, however, an agent or officer commits or participates in the commission of a tort, whether or not he acts on behalf of his principle or corporation, he is liable to third persons injured thereby."  Scribner v.O'Brien, Inc., 169 Conn. 389, 404 (1975).
The court is not deciding a motion to strike under P.B. § 152.
The court finds that the evidence of Joseph Raffone's participation in the preparation of the Offering Circular does not support a finding he committed a tort against the plaintiffs.
The prejudgment remedy is denied and the temporary injunction previously entered against Joseph Raffone is vacated.
Kevin E. Booth, Judge